54 F.3d 764NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Henry H. AMSDEN, H.H. Amsden & Sons, Plaintiffs, Appellants,v.SENATE COMMITTEE ON THE JUDICIARY, et al., Defendants, Appellees.
No. 94-2108.
United States Court of Appeals,First Circuit.
May 15, 1995.

Appeal from the United States District Court for the District of New Hampshire [Hon.  Joseph A. DiClerico, U.S. District Judge]
Henry H. Amsden, on brief pro se.
Paul M. Gagnon, United States Attorney, and T. David Plourde, Assistant United States Attorney, on brief for appellees.
D.N.H.
AFFIRMED.
Before TORRUELLA, Chief Judge, SELYA and BOUDIN, Circuit Judges.
PER CURIAM.


1
We have reviewed the parties' briefs and the record on appeal.  There was no error in the district court's dismissal of the complaint for lack of subject matter jurisdiction nor its denial of the subsequent motion to vacate on the additional ground of mootness.


2
Affirmed. See Loc.  R. 27.1.